Citation Nr: 1532271	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-17 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a dermatological disorder (skin rash) to include as due to a qualifying chronic disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a sleep disorder diagnosed as sleep apnea to include as due to a qualifying chronic disability and, if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for umbilical hernia, status post repair, including scar, and if so, whether the claim may be granted.

4.  Entitlement to service connection for muscle and joint pain along with fatigue and chronic sore throat due to a qualifying chronic disability.

5.  Entitlement to service connection for a respiratory disorder, to include reactive airway disease, due to a qualifying chronic disability.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 27, 1973 to July 26, 1977.  He later served in the Army National Guard and active duty in the Army from May 21, 2001 to October 31, 2001 and from July 17, 2005 to September 29, 2006.  The Veteran has Vietnam and Gulf War era periods of service, and served in Southwest Asia from September 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claims for service connection for skin rash, sleep disorder, and umbilical hernia repair residuals, the Board must determine on its own whether new and material evidence has been submitted to reopen these matters.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2013 and August 2014, the Veteran testified before a Decision Review Officer (DRO).  In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  The hearing transcripts are associated with the electronic record.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of entitlement to service connection for disability of the right hand index finger with scar, hypertension, and disability of the right forearm tendon with residual scar have been raised by the record.  See VA Form 21-526b (April 29, 2015).  See also, VA Form 21-4138 (April 29, 2015).  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are REFERRED to the AOJ for appropriate action.

The REMAND portion of the decision below addresses the following issues: Entitlement to service connection for sleep disorder (sleep apnea); and entitlement to service connection for muscle and joint pain along with fatigue and chronic sore throat due to a qualifying chronic disability.  These issues are REMANDED to the AOJ as explained in the below REMAND.


FINDINGS OF FACT

1.  Service connection for skin rash and sleep disorder was denied in unappealed July 2007 and August 2011 rating decisions; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claims.

2.  Service connection for umbilical hernia status post repair with residual scar was denied in unappealed July 2007, September 2008, and August 2011 rating decisions; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

3.  The evidence showing that eczema of the body and keratoderma of the palms and soles had its onset (or first manifested) during active duty is roughly in equipoise.

4.  Umbilical hernia diagnosed in April 2008, more than one year after discharge from active duty, and treated with hernioplasty is not etiologically related to disease or injury incurred in service.

5.  A respiratory disorder is not shown in service and reactive airway disease diagnosed more than one year after service is not etiologically related to disease or injury incurred in service, to include environmental exposures (burn pits, dust, sand, particulates, etc.) during service in Southwest Asia; the Veteran does not have a qualifying chronic disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for skin rash.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for umbilical hernia status post repair with residual scar.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2014).

4.  The criteria for service connection for eczema of the body and keratoderma of the palm and soles are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for umbilical hernia status post repair with residual scar are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for a respiratory disorder, diagnosed as reactive airway disease, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify the Veteran.  VA sent to the Veteran all required notice in letters, prior to the rating decisions on appeal.  To the extent that the VCAA notice is not fully compliant with Kent, the Board finds no prejudice to the Veteran as the petitions to reopen the previously denied claims have been granted.  Moreover, the Veteran has not asserted any prejudicial or harmful error in the VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran, to include the favorable medical opinions submitted on the Veteran's behalf from his private physicians.  All records obtained have been associated with the electronic record.  VA afforded the Veteran appropriate VA medical examinations and hearings on appeal.  VA provided the Veteran hearings on the appeal.  The VLJ at the April 2015 hearing noted that the RO "appears to have conceded that there were certain manifestations that were due to undiagnosed illness but they just didn't rise to the level of a compensable evaluation."  Transcript at 19.  The VLJ advised the Veteran to submit all recent private treatment records.  The Veteran's represented responded by informing the VLJ that they would be submitting a Form 21-4142 (Authorization and Consent to Release Information to VA).  However, the record does not reflect that either the Veteran or his representative has done so.   The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was provided with an opportunity to submit any outstanding pertinent medical records, but has not provided VA with the appropriate documentation necessary for VA to obtain the records on his behalf.  The Board finds that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  Accordingly, the Board will proceed with appellate review of the case.  

The VLJ conducting the hearing in April 2015 complied with 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ explained the issues, asked questions to better understand the nature of the claims, and inquired about evidence that may have been overlooked.  The VLJ elicited testimony that reflects an understanding of the issues on appeal.  The Veteran's testimony along with his prior submission of VA web-based information on the requirements for establishing a claim based on an undiagnosed illness due to Gulf War service reflects actual knowledge of the information or evidence needed to establish a claim under this theory.

Accordingly, the Board will address the merits of the claim.

II. Petitions to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, service connection for skin rash and sleep disorder was denied in an unappealed July 2007 rating decision.  The Veteran was notified of that decision and the right to appeal.  The claims were denied as the evidence did not show disorders related to active duty service.  The RO denied the petition to reopen these claims in unappealed September 2008 and August 2011 rating decisions as new and material evidence had not been presented to reopen the claims.

Service connection for umbilical hernia, status post repair, was denied in unappealed July 2007, September 2008, and August 2011 rating decisions.  The claim was denied because the evidence did not show incurrence in service or that the disorder was an undiagnosed illness or qualifying disability related to Gulf War service.

Evidentiary submissions received since the most recent denials for skin rash, sleep disorder, and umbilical hernia residuals includes medical evidence and sworn testimony showing disorders as claimed that may be related to service to include the Veteran's Gulf War era service.  It is noted that VA received favorable medical opinions dated in 2015 from the Veteran's private dermatologist linking his skin disorder to service.  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petitions to reopen the claims are granted.

III.  Service Connection

The Veteran argued in November 2011 that presumptive service connection based on Gulf War service for skin rash (eczema and dyshidrotic eczema of the hands and feet) was warranted.  See VA Form 21-4138 (November 2011).

At his DRO hearing in April 2013, the Veteran testified that he had an umbilical hernia while deployed to Iraq and that he had it treated on his return to the US following that deployment.  He explained that he was a Master Sergeant and that they did not go to sick call.  He reported that he had joint and muscle pains that he believed were related to inhalation of toxins from burn pits.

In September 2014, the Veteran's representative argued that the Veteran has reactive airway disease, skin rash, and sleep disorder due to duty in the Gulf and/or an undiagnosed illness.  He noted that he Veteran's wife of 40 years corroborated that the Veteran had a sleep disorder.  See VA Form 21-4138 (September 2014)

The Veteran testified in April 2015 that he seeks service connection for skin rash, sleep disorder, umbilical hernia, status post repair, muscle and joint pain along with fatigue and chronic sore throat, and a respiratory disorder.  He reported that he had environmental exposure to toxins released from burn pits, which were used as the primary means of refuse disposal, during his Southwest Asia tour of duty.  Transcript at 3-4.  He noted that fellow servicemen had breathing problems in service.  Transcript at 5.  The Veteran noted that he had an undiagnosed skin rash of the hands, temples, knees, and other body areas after returning from Iraq, described as pustules, that was later given a formal diagnosis.  The Veteran reported that, after release from active duty in 2006, he continued to serve in the National Guard until 2010, which is why he did not make a VA disability claim earlier.  Transcript at 6.  He later reported that he had first noticed rash toward the end of his deployment-described as sand-sized, calcium-like balls on the hands and feet.  Transcript at 16-18.

The Veteran also testified in April 2015 that he had an umbilical hernia during his tour in Iraq, which presented after he tripped and fell following an early morning run.  He reported experiencing abdominal pain but ignored this until he was returned to his civilian job.  Transcript at 8.  He explained that he had not reported this earlier as he did not want to be "out processed" from the military as had happened to another.  Transcript at 9.

The Veteran testified that he had been diagnosed with sleep apnea, which was noted to be characteristic of men with large necks like the Veteran.  Transcript at 13.  He reported poor quality sleep.  Id.

The Veteran lastly testified that he had respiratory problems while deployed to Iraq, to include coughing up a mucus-like substance, treated with over-the-counter medications/syrups that helped only a little.  Transcript at 18.

The Veteran submitted lay statements from his wife in support of his claims.  She stated that the Veteran had sleep problems (tossing, turning, restlessness, snoring) only after his deployment to Iraq in 2005, which did not previously exist.  She further stated that the Veteran returned from his Iraq deployment with unusual fatigue, skin rashes, joint pains, and sore throat.

The Veteran further submitted web-based evidence from VA websites noting that VA medical research was underway on the respiratory effect of airborne sand, dust, and particulates in Iraq and Afghanistan.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

A.  Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board notes that the theory of continuity of symptomatology does to apply to this case the claimed disorders are not "noted" during service and are not chronic conditions explicitly recognized under C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

B.  Skin Disorder

Having carefully reviewed the evidence of record, the Board finds that the evidence is roughly in equipoise and, thus, supports the claim for service connection for eczema and keratoderma of the palms and soles.

STRs are silent for complaint or findings for skin disorder.  While the Veteran reports onset of skin rash during his active duty in Iraq in 2005 and 2006, service medical evaluations and health assessments prior to and after his tour show no history or findings for skin rash.  Report of examination dated in June 2005 reflects normal skin evaluation.  Report of examination dated in May 2007 reflects normal skin evaluation.  The accompanying medical histories reflect that the Veteran did not report having skin problems.   Pre-Deployment Health Assessments dated in June 2005 and July 2009 reflects the Veteran's report of "very good health" and his denial of health concerns.

However, soon after release from active duty, the Veteran presented for a private evaluation in September 2006 for skin disorders (hemangiomas and other benign nevi) throughout the body and again in June 2007 for skin disorders ("Probably early seborrheic keratoses of the forehead and a mucus cyst of the right index finger).

Less than one year after release from active duty, report of VA examination dated in June 2007 reflects, by history, that the Veteran first noticed an eczematous rash beginning in about April 2006 during active duty.  The Veteran described the rash as patches of dry eczematous skin that occur on various body parts-lesions are small, treated with over-the-counter moisturizer.  Objectively, there was an eczematous lesion of the right temple.  The diagnosis was eczema.

Private treatment records dated April 2011 to October 2012 reflect ongoing evaluation for skin rash.  Diagnoses included neoplasm of uncertain behavior of left foot; atypical nevi of back, chest, and abdomen; basal cell carcinoma, psorias form patch of forehead; diffuse palmoplantar keratoderma (PPK) of left and right palm, and left and right sole; seborrheic keratoses (waxy papules distributed on the body throughout); irritated skin tags; actinic keratosis (right forehead); PPK; and atypical nevi (moles stable and have no concerning features for malignancy, located on body throughout).

Report of VA examination dated in June 2011 reflects a history of skin rash and dry skin beginning while on deployment in 2005/2006, consistent with scattered eczema and dyshidrotic eczema.  The examiner stated that:

Although clear etiology of the condition is not specifically identified, this is a diagnosable illness of eczema with dyshidrotic eczema as affecting the hands and feet.  There is no evidence that this is due to or a result of any specific exposure event during the Gulf War service and it does not demonstrate a multi-symptom chronic disease of an undiagnosable condition or of a condition with an unknown etiology.  Therefore it is less likely representative of an undiagnosed Gulf War related illness although the condition by his history did begin while on active military duty.

A September 2014 medical opinion from the Veteran's private dermatologist reflects that the Veteran has a near constant skin rash of the palms and soles diagnosed as diffuse palmoplantar keratoderma.  Attached were treatment records dated from 2011 to 2014 showing ongoing treatment and evaluation of skin disorders.  In his September 2014 letter, the physician opined that it was as likely as not that the Veteran's skin rash is due active duty service.  He stated that:

Based on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his diagnosed skin rash is due largely, if not entirely, to his duty in the Nebraska Army National Guard with over a year of duty in the Gulf, with most of it in Anbar Province, Iraq, from September of 2005 to October 2006.

The Veteran testified that he had onset of skin rash in service and, given the nature of rash that waxes and wanes along with his military duties, the Board finds highly credible the Veteran's explanation for not reporting skin problems during his health assessments in service.  Furthermore, the Veteran is competent to report the onset and symptoms of skin rash as this is susceptible to lay observation.  Layno, supra.  While the Veteran is not competent to opine on the etiology of his disorder, to include an etiological link to environmental exposures in Iraq, the Board accepts his report of symptoms beginning in Iraq as competent and credible.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

Weighing in favor of the claim is the lay evidence showing onset of skin rash symptoms in service supported by the medical evidence showing a diagnosis for eczema soon after service, the updated diagnosis for keratoderma of the palms and soles, and the favorable medical opinion.

Weighing against the claim is the absence of documented skin complaints or findings in service and absence of a medical opinion supported by a clear rationale linking the current skin rash disorder to service to include environmental exposures during the Veteran's Gulf War service.  Also, the evidence does not establish that the Veteran has qualifying chronic disability under 38 C.F.R. § 3.317.

On balance, the claim is granted as the evidence is roughly in equipoise in regards to onset of skin rash in service.  The benefit-of-the-doubt is afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).

D.  Umbilical Hernia 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for umbilical hernia, status post repair, with scar.  Umbilical hernia is not shown in service and is not etiologically related to disease or injury incurred in service.

The Board observes that STRs reflect no complaints or findings consistent with umbilical hernia.  Service examinations and health evaluations show no abdominal wall abnormalities, or findings for umbilical hernia.  Although the Veteran had abdominal complaints characteristic of dyspepsia on VA examination in June 2007, there were no complaints or findings for umbilical hernia.  In fact, the examiner indicated that there was no hernia present.

While the Veteran reported on private treatment in November 2008, on VA examination in June 2011, and during sworn testimony in 2015 that his umbilical hernia had its onset in during active duty (2005-2006), complaints and findings for hernia are first documented in 2008.  Specifically, private treatment dated in March 2008 reflects that the Veteran presented "because for the past couple of weeks he's been having a lot of pain around his umbilicus."  He noted that he recently had backpacked through Europe and had noticed pain at that time with lifting, possibly aggravated recently by a respiratory infection-and he noticed  "some bulging at the umbilicus consistent with a hernia."  The impression was umbilicus hernia.  An April 1, 2008 treatment note indicated that umbilical hernia had been a problem for about a year and a half and "is becoming quite symptomatic for him."  An umbilical hernioplasty was performed in April 2008.

The Board accepts that the Veteran is competent to report signs and symptoms of umbilical hernia.  See Layno, supra.  However, to the extent that he reports onset of umbilical hernia during his last period of active duty, the Board finds that he is not credible in view of the absence of any complaints or findings for hernia on his examinations and health assessments in service coupled with the Veteran's history of onset in a period post-dating his release from active duty in 2006.  The Board observes that the Veteran is an inconsistent historian in regard to the onset of umbilicus hernia.  Therefore, the Board finds that the Veteran's report of onset in service has diminished probative value.

The Veteran has not submitted any medical evidence linking his umbilical hernia to active duty.  Although he reports that his condition is related to service injury, the record does not support this history, as discussed above.  Moreover, the Board finds that the Veteran is not competent to report an etiological relationship between hernia shown 2008 and a remote event in service some years earlier given the period of time intervening the alleged injury and any credible evidence of umbilical hernia in service or soon after.

To the extent that the Veteran suggests that umbilical hernia is an undiagnosed illness, the Board finds that this argument is without merit.  Report of VA examination dated in June 2011 noted that umbilical hernia was not an undiagnosed illness due to Gulf War service.  The abdominal wall pain and bulge noted by the Veteran were in fact diagnosed as umbilical hernia.  Therefore, this theory is without merit.

The Board assigns greater probative value to the negative STRs coupled with the 2008 private treatment records contemporaneous with the initial treatment for umbilicus hernia.  It defies belief that the Veteran would have ignored symptoms for umbilicus hernia in service and that the condition would not have been noted on physical evaluation prior to or after his deployment in 2005 and 2006.  Thus, the normal examinations and health assessments are highly probative of the absence of an umbilical hernia in service.  Also, the 2008 medical history provided by the Veteran in connection with obtaining an appropriate diagnosis is more probative than the subsequent history provided in connection with the Veteran's VA examinations and hearings, which was given for compensation purposes, because it appears inherently more reliable in the context of this record.  The initial treatment notes dated in 2008 associated with the Veteran's umbilical hernia suggest post service onset of umbilical hernia based on the history given by the Veteran at that time.

Accordingly, the weight of the evidence is against the claim and it is denied.  As the evidence is not roughly in equipoise, the benefit-of-the-doubt rule is not afforded to the claimant.  38 U.S.C.A. § 5107; Gilbert supra. at 53 (1990).

E.  Respiratory Disorder (Reactive Airway Disease)

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for respiratory disorder to include reactive airway disease.  A respiratory disorder is not shown in service or within the initial post separation year, and reactive airway disease is not etiologically related to disease or injury incurred in service, to include environmental exposures during the Veteran's Southwest Asia service.  Also, reactive airway disease is a diagnosed disorder and, therefore, it not an undiagnosed illness or qualifying disability within the meaning of the applicable legislation pertaining to Gulf War illnesses.  See 38 C.F.R. § 3.317.

STRs reflect no complaints or findings for a respiratory disorder.  Specifically, reports of examination dated in June 2005 and May 2007 reflects normal clinical evaluations.  A May 2007 medical history reflects that the Veteran denied breathing trouble, to include shortness of breath and chronic cough.  Likewise, on VA examination in June 2007, the Veteran denied history of dyspnea, and cough.  There were no respiratory complaints or findings.  A June 2013 VA examination report reflects complaints of dyspnea with exertion and at rest since the Veteran's deployment to Iraq in 2006.  The Veteran noted that he was exposed to burn pits and pesticides.  The examiner opined that "This condition is less than likely as not related to any specific exposure while serving in Southeast Asia."  The examiner noted that "All previous records I am able to review he denies shortness of breath or cough.  There is no mention of shortness of breath, dyspnea or cough on any previous exam."  Based on the Veteran's reported history of worsening symptoms "with humidity and the fall and spring seasons," the examiner concluded that the Veteran "likely has seasonal allergies causing some very mild reaction airway disease and this is not secondary to service."  This evidence is highly probative and weighs against the claim.

The Board has considered the favorable medical opinion from the Veteran's private physician.  An undated letter, received by VA in September 2014, from the physician reflects that he had seen the Veteran regarding his general health and "more recently his lung condition, noted as reactive airway disease."  The physician stated as follows:

Based on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his lung condition is due largely, if not entirely, to his duty in the Nebraska Army National Guard with over a year of duty in the Gulf, with most of it in Anbar Province, Iraq, from September of 2005 to October of 2006.  During the period in Iraq he was exposed to an inordinate level of dust particulates and residue from burn pits, which was most often toxic in nature, all without the benefit of protective masks or similar apparel.  This lung condition would certainly be in accordance with the VA's website which lists respiratory conditions as one the undiagnosed illnesses which are the result of duty in the Gulf. Based upon this information, I would determine that since he did not have the lung condition upon deployment, but did upon his return, the proximate cause is his duty in the Gulf.

I base this assessment on his physical examination and my training and experience as a Physician.

The Board finds that the favorable medical opinion is less probative than the VA medical opinion as the physician does not identify the records reviewed and he does not provide a complete rationale for his opinion to include any explanation for the absence of complaints and findings for respiratory disorder in service.  Also, the physician's opinion does not reflect any knowledge of the contents of the Veteran's STRs or address the prior negative VA medical opinion.  By contrast, the VA medical opinion was based on examination of the Veteran with a comprehensive review of the claims file to include all STRs.  Also, the VA medical opinion is supported by a clear rationale that is more persuasive than the private physician's bald assertion that the Veteran's reactive airway disease must be due to service because he did not have it prior to service.  This reasoning ignores the negative interval history for respiratory problems dating from service and some years after service.  Lastly, the physician supports his conclusion with a wholly inaccurate reliance on the regulations governing Gulf War illnesses by stating that reactive airway disease is an undiagnosed illness within the framework of the applicable laws when the disorder is clearly diagnosed by him and other medical professionals.

The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  For the above reasons, the Board finds that the favorable medical opinion has diminished probative value vis-à-vis the June 2013 VA medical opinion.

The Board considered the web-based evidence that the Veteran obtained from the VA website on Gulf War illnesses showing research underway on the effect of airborne matter (sand, dust, particulates, etc.) based on the number of veterans returning from Southwest Asia service with respiratory complaints.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the web-based articles are generic in nature, do not indicate that a positive etiologically relationship has been established between environmental exposures and reactive airway disease, and is not accompanied by the opinion of any medical expert.  The favorable medical opinion in this case does not reflect consideration of the web-based article provided by the Veteran but rather focused on the presumptive laws applicable to Veteran's with service in Southwest Asia.  Thus, the Board concludes that the web-based evidence is insufficient to establish a favorable medical nexus opinion between the Veteran's respiratory disorder and service.  The Board, therefore, finds that the evidence has diminished probative value in this case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board has considered the lay evidence in this matter, to include the Veteran's sworn testimony.  The Board accepts the Veteran's testimony that he had productive cough symptoms in service.  See Layno, supra.  However, while he is competent to report his respiratory symptoms, such as, cough, he is not competent to diagnose himself with having had a respiratory disorder in service or etiologically related to service, to include the environmental exposures during his Southwest Asia service.  Reactive airway disease, diagnosed years after active duty, is not a disorder susceptible to lay observation and the Veteran lacks any medical expertise to provide such an opinion on this etiology of his reactive airway disease.  Therefore, the Board finds that the Veteran's statements on etiology have no probative value.

To the extent that the Veteran reports onset of chronic respiratory problems in service characterized by shortness of breath or dyspnea, the Board finds that he is not credible in view of his denial of symptoms in service and on VA examination soon after service in 2007.

The preponderance of the evidence is against the claim.  A chronic respiratory disorder is not shown in service and reactive airway disease has not been etiologically related to service, to include environmental exposures.  Furthermore, the Veteran does not have a qualifying chronic disability within the meaning of the applicable legislation pertaining to Gulf War veterans.  38 C.F.R. § 3.317.  There is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

The petition to reopen the claim of service connection for a dermatological disorder (skin rash) is granted.

The petition to reopen the claim of service connection for a sleep disorder (sleep apnea) is granted.

The petition to reopen the claim of service connection for umbilical hernia status post repair with scar is granted.

Service connection for eczema of the body and keratoderma of the palms and soles is granted.

Service connection for umbilical hernia status post repair with scar is denied.

Service connection for respiratory disorder diagnosed as reactive airway disease is denied.


REMAND

Based on a review of the record, the Board finds that remand is necessary in the following matters.

Sleep Disorder, Obstructive Sleep Apnea (OSA)

The Veteran seeks service connection for sleep disorder, diagnosed as sleep apnea.  A review of the record shows that STRs are silent for sleep disorder.  Report of examinations dated in June 2005 and May 2007 reflects normal clinical evaluation.  It was noted that the Veteran was overweight and that there was no significant interval history.  June 2005 and May 2007 medical histories reflect that the Veteran denied sleep trouble.

Between periods of active duty, in January 2003, the Veteran presented for complaints of fatigue to his private physician, Dr. Gobbo-noting that he had fallen asleep at the wheel while waiting for a red light, but had not noticed any significant snoring or any early morning tiredness.  A February 2004 note reflects complaints of "a lot of fatigue" and some snoring.  The impression was fatigue possibly sleep apnea syndrome.

The Veteran was released from his most recent period of active duty in September 2006.  Roughly 9 months later, report of VA examination dated in June 2007 reflects that the Veteran denied a history of sleep apnea symptoms.  Report of VA psychiatric examination dated in June 2007 reflects that the Veteran reported trouble getting to sleep, and brief periods of waking in the night.  He reported that this was his sleep pattern form many years and that he was "able to get restful sleep."

A private treatment record dated in November 2007 from Dr. Gobbo reflects:  "Fatigue with snoring and daytime tiredness.  All suggestive of an element of sleep apnea syndrome."  Subsequently dated private treatment records show diagnoses for sleep apnea syndrome.

Report of VA examination dated in June 2011 reflects a history of OSA diagnosed shortly after the Veteran's return from deployment in 2006, treated with a CPAP, which he discontinued to use.  The examiner stated that OSA represents a diagnosed condition was, therefore, not an undiagnosed illness related to Gulf War service.  The examiner further stated that OSA was not due to, a result of, or aggravated by tinnitus.  The examiner explained that:

Obstructive sleep apnea is due to upper airway resistance that results in decreased blood oxygenation levels while sleeping which causes arousal and ultimately results in unrestful, non-restorative sleep.  There is no evidence that ringing in the ears due to his service connected tinnitus results in upper airway resistance thus leading obstructive sleep apnea.  Again, this is a diagnosable condition and therefore not characterized as an undiagnosed Gulf War related illness.

Report of VA joint examination dated in July 2011 reflects an impression for fatigue with abnormal sleep patterns and a prior diagnosis for sleep apnea unsuccessfully treated with a CPAP.

A November 2014 VA medical opinion noted the Veteran's history of obstructive sleep apnea (OSA) based on polysomnogram after his deployment in 2006.  Although issued a CPAP device, the Veteran reported that he is unable to tolerate the CPAP and did not wear it and, thus, continued to experience symptoms (i.e. daytime sleepiness, unrestful sleep, and snoring).  The examiner considered the Veteran's theory that OSA is a chronic disability pattern related to exposures in Southwest Asia in service.  However, the examiner indicated that OSA, a diagnosed condition with clear and specific etiology, is not an undiagnosed illness related to the service in Southwest Asia.  The examiner explained that OSA is "due to upper airway resistance that results in decreased blood oxygenation levels while sleeping which causes arousal and ultimately results in unrestful, non-restorative sleep," noting that the risk factors for developing OSA include advancing age, increased neck circumference, male gender, and obesity.  The examiner further indicated that "There is no correlation in the medical literature of obstructive sleep apnea being secondary to exposures.  Therefore, it is less likely as not the veteran's obstructive sleep apnea is related to a specific exposure event experienced by the veteran during service in Southwest Asia."

After careful review of the evidence, the Board finds that remand is necessary.  First, under 38 U.S.C.A. § 19.31(b)(1) (2014), issuance of a Supplemental Statement of the Case (SSOC) is required if the AOJ received additional pertinent evidence after a statement of the case has been issued.  Here, the AOJ has not issued an SSOC following the receipt of the November 2014 VA medical opinion on OSA.  Therefore, remand is necessary to ensure that VA has met its due process obligations to the Veteran.

Second, remand is necessary in order to decide the claim.  38 C.F.R. § 3.159(c)(4).  The current VA medical opinion of record is incomplete as it is does not address whether it is as likely as not that the Veteran's current obstructive sleep apnea was first manifested (had its onset) during his last period of active duty in 2005 and 2006, based on the Veteran's history and the medical evidence of record to include the STRs and post active duty treatment records.  It is noted that the examiner must support his conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25; Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ("[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

Muscle and Joint Pain along with Fatigue and Chronic Sore Throat

The Veteran argued in November 2011 that he had muscle and joint pain along with fatigue and sore throat due to an undiagnosed illness, present over six months, and compensable to at least 10 percent.  See VA Form 21-4138 (November 2011).  The Veteran testified in April 2015 that he had environmental exposure to toxins released from burn pits, which were used as the primary means of refuse disposal, during his Southwest Asia tour of duty and argued that his problems were related thereto.  Transcript at 3-4.  He further testified that he had unexplained joint pain, persistent cough, and sore throat.  Transcript at 11.  The Veteran reported some pain after returning from Iraq that progressively worsened in the subsequent years from bearable to unbearable.  Transcript at 12-13.

A review of the Veteran's STRs reflects that, in June 1986, the Veteran had a right ankle strain after a twisting injury.  STR dated in October 1989 reflects that the Veteran was on Worker's Compensation since a September 1989 due to back injury.  A private treatment note dated in January 2003 reflects complaints of fatigue and, in March 2004, iron deficiency anemia was found.  A December 2006 private treatment note again reflects chronic fatigue.

The Veteran was released from his last period of active duty in September 2006.  Roughly nine months later, report of VA examination dated in June 2007 reflects that the Veteran denied history of malaise, and fatigue.  However, the Veteran had renewed complaints that he shared with his private physician in November 2007.  November 2007 private treatment notes indicate:  "Fatigue with snoring and daytime tiredness.  All suggestive of an element of sleep apnea syndrome."  A March 2009 private treatment note reflects an impression for polyarthralgias without arthritis.  The note indicates that the Veteran presented to his physician:

...because he's just not feeling well, having just a lot of joint aches, especially in his wrists and elbows although other joints have been bothering him at least for the past couple of months or so.  No injuries to any of these.  He tends to get tingling sensation in his hands at times.  In any event the achiness pretty much lasts all day, not just in the morning.

A private treatment record dated in September 2010 reflects an impression for chronic recurrent polyarthralgias and myalgias of unclear etiology.  A May 2011 note reflects that the Veteran presented with complaints of left neck and shoulder area soreness, of a couple months duration and without injury.  The Veteran reported attempts at weight loss, fatigue, some dyspnea on exertion, and chronic sensation in throat "like there is something down there."  It was noted that an ENT evaluation was negative, to include reflux.

Report of VA examination dated in June 2011 reflects complaints of painful throat and difficulty swallowing.  The Veteran reported a sensation in his throat and some mild dysphagia in which liquids and solids can get the feeling of being stuck on an intermittent basis.  He states that he has undergone evaluation including ENT evaluation with nasal pharyngoscopy which demonstrated no specific etiology for his symptom of dysphagia.  The examiner stated that "The diagnosis of this condition would be dysphagia or global sensation not otherwise specified."  The examiner indicated that "There has been no etiology identified for his symptoms or complaints.  Therefore, this would represent an undiagnosed illness with the symptoms as described that (according to the veteran) had its onset while on active military duty in service in the Gulf War."  Also, the examiner noted that the Veteran worked as a groundskeeper and walked 3-4 miles a day for the past 6 months.
Report of VA joint examination dated in July 2011 reflects evaluation of the Veteran's chronic fatigue complaints along with the etiology of his painful joints.  By history, the Veteran had onset of dyspnea and joint pain in during his deployment to Iraq that worsened with carrying heavy loads.  He treated with acetaminophen, which helped.  He denied specific treatment while in Iraq.  He noticed progressively worsening pain symptoms after his deployment.  He worked as an aircraft mechanic and noted difficulty holding tools, lifting and working over his head, crawling around the aircraft.  He noted onset of back pain about 4 years ago.  The examiner opined that:

Diffuse arthralgias, myalgias - Based on the current history and physical examination, I do not see any evidence of an inflammatory, autoimmune, or metabolic reason for his muscle and joint aches and pains; however, we need to get some general laboratory tests to make sure he does not have an inflammatory/metabolic reason for these particular symptoms. (Emphasis Added).

Also report of VA joint examination dated in July 2011 shows that the Veteran further complained of sleep problems with significant fatigue.  The Veteran reported that he feels like he will fall asleep, particularly at stop lights; he goes to bed at 10 p.m., drops off to sleep right away but will awaken in two to three hours.  The Veteran reported that it often takes him up to one hour to get back to sleep.  He reported arising at 6 a.m. and feeling awful, unrested.  He reported taking some naps without feeling rested.  He denied falling asleep at work or in conversations with other individuals.  The examiner opined that "there is no other objective evidence for a diagnosis of chronic fatigue syndrome."  The examiner noted that the Veteran's complaint of sore throat is more related to a globus sensation than any type of symptom associated with adenopathy and recurrent viral-like sore throats.  Therefore, he concluded that "the patient does not fulfill the established CDC [Center for Disease Control] criteria for chronic fatigue syndrome."

In a September 2011 addendum to the July 2011 report of VA examination, the examiner stated that "At the present time, the patient does not fulfill the criteria for a specific diagnosis of rheumatoid arthritis based on his history, physical exam and x-ray findings."  He further stated that "At the present time, it is impossible to state if the patient has an 'undiagnosed illness' or a "diagnosed medically unexplained chronic multisystemic illness" in view of the positive anti-CCP laboratory findings that could represent an underlying inflammatory process unrelated to any prior toxic exposures."

Private treatment records dated 2011 and 2012 reflect ongoing complaints of polyarthralgias.

Report of VA cranial nerves examination dated in September 2012 reflects that the Veteran has no cranial nerve condition.  By history, the Veteran had dysphagia, difficulty swallowing water and only rarely swallowing solid foods or meat.  He reported occasional difficulty swallowing his own saliva, but denied any history of choking.  The Veteran reported onset of symptoms in 2005/2006 while on active duty.  He reported that post service ENT evaluation was normal.  The examiner stated that "Cranial nerves II through XII normal.  No findings of abnormal cranial nerves that would likely cause dysphagia."

Private treatment records dated in 2014 reflect that the Veteran had been seen for polyarthralgia along with fatigue.  Carpal tunnel syndrome was suspected in the upper extremities.  Fatigue was suspected as due to significant untreated OSA.  A January 2014 note reflects that the "Etiology of joint pain remains unclear, but has been a chronic recurrent problem.  As noted, he did have a positive anti-CCP antibody in March of 2009, but was negative on repeat."  An August 2014 note reflects that the Veteran presented for follow up and states that:

He continues to have generalized aches and pains of unclear cause.  He has had rheumatologic evaluation in the recent past, but no inflammatory or autoimmune condition was found.  He does have some hand pain and swelling, most likely related to some carpal tunnel syndrome.  He did see the rheumatologist, Dr. Alan Jacobs this past January, and was tried on some gabapentin and sulindac, which did not really help the arthralgias.

After careful review of the record, the Board finds that remand for another VA examination and opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The VA medical evaluations of record was inconclusive in regard to the etiology of the Veteran's joint and muscle complaints, and suggested that further inquiry was needed to rule out the existence of an undiagnosed illness or diagnosed medically unexplained  chronic multisystemic illness.  The Board accepts the Veteran's complaints as competent and credible; however, as the record stands, the Board is unable to ascertain whether the Veteran meets the requirements for service connection under 38 C.F.R. § 3.317 based on Gulf War service.  Therefore, remand for a VA examination and medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a VA medical opinion from a medical professional in the field of pulmonology that addresses whether the Veteran's current obstructive sleep apnea as likely as not (50 percent or greater probability) first manifested (had its onset) during in service, in particular his last period of active duty in 2005 and 2006, based on the Veteran's history and the medical evidence of record to include the STRs and post active duty treatment records.  The medical professional should accept the Veteran's history as truthful unless otherwise shown by the record-lay statements or medical findings.  A complete rationale for the medical opinion is required that includes clear conclusions with supporting data or details and a reasoned medical explanation connecting the two.  If an opinion cannot be expressed without resort to speculation, the medical professional should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Re-examination of the Veteran is not required unless the medical professional believes this is necessary.

The electronic claims file should be made available to the examiner and reviewed.

2.  The Veteran should be scheduled for a VA Gulf War Illness examination to ascertain whether it is as likely as not (50 percent or greater probability) that the Veteran's complaints of muscle and joint pain along with fatigue and chronic sore throat are due to a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.

Specifically, the physician should opine on whether there are objective indications of any joint, muscle, fatigue, and/or throat problems due to (a) an undiagnosed illness; or (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms. The electronic claims files along should be reviewed by the physician.  The Veteran's history should be accepted as truthful unless otherwise shown by the record.  The physician should address the Veteran's theory that his problems are caused by exposure to environmental hazards (i.e. burn pits, sand, dust, and particulates) from his service in Southwest Asia.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  Thereafter, the AOJ should undertake any other development it determines to be warranted.

4.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


